DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021, 10/02/2020, 01/08/2020, 08/16/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0021798 (Kesler).

 Regarding claim 15, Kesler teaches a method comprising: receiving, at a repeater resonator, first electromagnetic energy from a first resonator via inductive coupling between the first resonator and a first coil of a series of coils arranged uniformly along the repeater resonator from a first end to a second end (Fig. 3-5 shows repeater resonator 306 receives first electromagnetic energy from a source resonator 304 ie. first resonator via inductive coupling between the source resonator 304 ie. first resonator and a first coil of a series of coils arranged uniformly along the repeater resonator 306 from a first end to a second end as shown more explicitly in Fig. 5A) [0087-0091, 0115, 0118-0119, 0121]; and providing, from the repeater resonator, second electromagnetic energy to a second resonator based on the first electromagnetic energy via inductive coupling between the second resonator and a second coil of the series of coils (Fig. 3-5 shows providing from repeater resonator 306 a second electromagnetic energy to device resonator 308 ie. second resonator based on the first electromagnetic energy via inductive coupling between the device resonator 308 and a second coil of the series of coils of repeater resonator 306 as shown more explicitly in Fig. 5A) [0087- 0094].

Regarding claim 18, Kesler teaches further comprising storing energy at the repeater resonator in response to the first electromagnetic energy received from the first resonator (repeater resonator may include inductive and capacitive components to store energy received from the source resonator ie. first resonator) [0083-0084]. 

Regarding claim 20, Kesler teaches wherein the repeater resonator is configured to inductively couple to the first resonator through a fabric material of a chair or a mattress to receive the first electromagnetic energy [0101, 0149].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0021798 (Kesler) in view of US 2012/0032522 (Schatz). 

Regarding claim 1, Kesler teaches a wireless power transfer system (Fig. 3-5 wireless power transfer system), comprising: 
a first resonator (Fig. 3-5 shows source resonator 304) [0087]; 
a repeater resonator configured to inductively couple to the first resonator and to receive electromagnetic energy from the first resonator (Fig. 3-5 repeater resonator 306 configured to inductively coupled to the source resonator 304 ie. first resonator and to receive electromagnetic energy from source resonator 304 ie. first resonator) [0047, 0051, 0079-0083, 0087],
wherein the repeater resonator has a length from a first end to a second end (Fig. 5A shows the repeater resonator 306 has a length from a first end to a second end),
wherein the repeater resonator comprising an inductive track or series of coils arranged uniformly along the length of the repeater resonator (Fig. 5A shows the repeater resonator comprising series of coils arranged uniformly along the length of repeater resonator) such that the inductive coupling between the repeater resonator and the first resonator is independent of an angular position of the repeater resonator (repeater resonator 306 is configured to inductively couple to a source resonator 304 ie. first resonator to receive first electromagnetic energy independent of a coaxial ie.angular position relative to the source resonator 304 ie first resonator and inductively couple to a device resonator 308 ie.second resonator to provide second electromagnetic energy independent of an angular position relative to the device resonator 308 ie. second resonator based on the first electromagnetic energy) [0089-0091, 0097-0101]; and
a second resonator configured to inductively couple to the repeater resonator and to receive electromagnetic energy from the repeater resonator (Fig. 5A shows device resonator 308 ie. second resonator configured to inductively couple to the repeater resonator and to receive electromagnetic energy from the repeater resonator) [0087-0089], wherein the inductive coupling between the second resonator and the repeater resonator is independent of the angular position of the repeater resonator (repeater resonator 306 is configured to inductively couple to a source resonator 304 ie. first resonator to receive first electromagnetic energy independent of a coaxial ie. angular position relative to the source resonator 304 ie first resonator and inductively couple to a device resonator 308 ie. second resonator to provide second electromagnetic energy independent of an angular position relative to the device resonator 308 ie. second resonator based on the first electromagnetic energy) [0089-0091, 0097-0101].
However, Kesler does not explicitly teach wherein the repeater resonator forms a circular configuration with the first end adjacent to the second end, such that an amount of flux directed outward from a first surface of the repeater resonator is uniform along the length of the repeater resonator. 
However, Schatz teaches wherein the repeater resonator forms a circular configuration with the first end adjacent to the second end (repeater resonators may form any combination of topologies such as ring which resembles a circular configuration) [0070], such that an amount of flux directed outward from a first surface of the repeater resonator is uniform between the first end and the second end (repeater resonators ensuring that magnetic field flux from a surface of the repeater resonator is uniform throughout since lack of uniformity in magnetic field flux is undesirable for power transfer) [0066-0068, 0078-0079, 0155-0157].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater resonator arranged so that the amount of flux is uniform throughout the length of the repeater resonator since it is known that lack of uniformity would cause loss of power during power transfer.

Examiner’s Note: US 2011/0248574 (Yamamoto) teaches that repeating coil 17 forms a magnetic flux path in order to transfer power [0162-0163].

Regarding claim 2, Kesler teaches wherein the coupling between the repeater resonator and the first and second resonators is independent of a position of the first and second resonators along a length of the repeater due to the uniform arrangement of the inductive track or series of coils in the repeater resonator (repeater resonator 306 is configured to inductively couple to a source resonator 304 ie. first resonator to receive first electromagnetic energy independent of a coaxial ie.angular position relative to the source resonator 304 ie first resonator and inductively couple to a device resonator 308 ie.second resonator to provide second electromagnetic energy independent of an angular position relative to the device resonator 308 ie. second resonator based on the first electromagnetic energy) [0089-0091, 0097-0101].


Regarding claim 3, Kesler teaches wherein: the first resonator is configured to electrically connect to a power source and configured as a transmitter (Fig. 3-5 shows source resonator 304 ie. first resonator connect to a power source 300 and configured as a transmitter) [0087-0089]; and the second resonator is configured to electrically connect to a circuit load and configured as a receiver (Fig. 3-5 shows device resonator 308 ie. second resonator is configured to electrically connect to a device 302 ie. circuit load and configured as a receiver) [0087-0089].



Regarding claim 5, Kesler teaches wherein the first resonator includes an array of power transmission coils embedded within a mattress [0051, 0079].


Regarding claim 6, Kesler teaches wherein the first resonator includes an array of power transmission coils embedded with a chair [0051, 0079, 0100-0101, 0103].

Regarding claim 8, Kesler teaches an apparatus (Fig. 3-5 wireless power transfer apparatus) comprising:
a repeater resonator having a first end and second end and with a first end adjacent to a second end (Fig. 3-5 shows repeater resonator 306 having a first end and a second wherein the first end is adjacent to the second end),
wherein the repeater resonator includes an inductive track or a series of coils arranged uniformly along the repeater resonator from the first end to the second end (Fig. 5A explicitly shows the repeater resonator 306 includes a series of coils arranged uniformly along the repeater resonator from the first end to the second end),
wherein the repeater resonator is configured to inductively couple to a first resonator to receive first electromagnetic energy independent of an angular position relative to the first resonator and inductively couple to a second resonator to provide second electromagnetic energy independent of an angular position relative to the second resonator based on the first electromagnetic energy (repeater resonator 306 is configured to inductively couple to a source resonator 304 ie. first resonator to receive first electromagnetic energy independent of a coaxial ie.angular position relative to the source resonator 304 ie first resonator and inductively couple to a device resonator 308 ie.second resonator to provide second electromagnetic energy independent of an angular position relative to the device resonator 308 ie. second resonator based on the first electromagnetic energy) [0089-0091, 0097-0101].
	However, Kesler does not explicitly teach formed in a circular configuration of the repeater resonator, such that an amount of flux directed outward from a first surface of the repeater resonator is uniform between the first end and the second end.
	However, Schatz teaches formed in a circular configuration of the repeater resonator (repeater resonators may form any combination of topologies such as ring which resembles a circular configuration) [0070], such that an amount of flux directed outward from a first surface of the repeater resonator is uniform between the first end and the second end (repeater resonators ensuring that magnetic field flux from a surface of the repeater resonator is uniform throughout since lack of uniformity in magnetic field flux is undesirable for power transfer) [0066-0068, 0078-0079, 0155-0157].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater resonator arranged so that the amount of flux is uniform throughout the length of the repeater resonator since it is known that lack of uniformity would cause loss of power during power transfer.

Examiner’s Note: US 2011/0248574 (Yamamoto) teaches that repeating coil 17 forms a magnetic flux path in order to transfer power [0162-0163].

Regarding claim 10, Kesler teaches wherein the repeater resonator includes the series of coils (Fig. 3-5 shows repeater resonator 306 comprise of series of coils) [0115-0119], wherein each coil in the series of coils is formed around a respective non-conductive region of the repeater
resonator (repeater resonator is integrated into clothing which is a non-conductive region) [0099, 0144].

Regarding claim 11, Keslter teaches wherein the repeater resonator includes the series of coils (Fig. 3-5 shows repeater resonator 306 comprise of series of coils) [0115-0119], wherein each coil in the series of coils forms a respective inductive element that is configured to inductively couple to the first resonator or the second resonator (Fig. 3-5 repeater resonator 306 configured to inductively coupled to the source resonator 304 ie. first resonator and to receive electromagnetic energy from source resonator 304 ie. first resonator) [(0047, 0051, 0079-0083, 0087].

Regarding claim 12, Kesler teaches wherein the repeater resonator further includes a parasitic capacitor or capacitive component configured to store energy in response to the first electromagnetic energy received from the first resonator (repeater resonator may include inductive and capacitive components to store energy received from the source resonator ie. first resonator) [0083-0084].

Regarding claim 13, Kesler teaches wherein the repeater resonator is configured to inductively couple to the first resonator through a fabric material to receive the first electromagnetic energy [0099, 0144].

Regarding claim 14, Kesler teaches wherein the fabric material is a fabric material of a chair or a mattress [0101, 0149].

Regarding claim 16, Kesler teaches method of claim 15.
	However, Kesler does not teach further comprising inductively coupling to the second resonator through skin of a subject to provide the second electromagnetic energy.
However, Schatz teaches further comprising inductively coupling to the second resonator through skin of a subject to provide the second electromagnetic energy (Fig. 22B shows device resonator 2204 ie. second resonator inductively coupled through skin of a subject to provide second electromagnetic energy to the implanted battery and device) [0195-0196].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.

Regarding claim 17, Kesler teaches method of claim 15.
	However, Kesler does not teach wherein the second resonator is configured to couple to an implantable device to provide power to the implantable device using the second electromagnetic energy.
	However, Schatz teaches wherein the second resonator is configured to couple to an implantable device to provide power to the implantable device using the second electromagnetic energy (Fig. 22B shows device resonator 2204 ie. second resonator which includes implanted power transfer coil arranged to provide power to the implanted medical device) [0195-0196].
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.

9. Claims 4, 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0021798 (Kesler) in view of US 2012/0032522 (Schatz) further in view of US 2016/02548265 (OO).

 Regarding claim 4, Kesler teaches wireless power transfer system of claim 3.
However, Kesler does not explicitly teach wherein: the circuit load includes an implanted medical device; the second resonator includes an implanted power transfer coil arranged to provide power to the implanted medical device; and the repeater is configured to be worn around the waist of a subject within whom the medical device and the second resonator are implanted, the repeater further configured to transfer power to the second resonator through the skin of the subject.
	However, Schatz teaches wherein: the circuit load includes an implanted medical device (Fig. 22B shows circuit load to me implanted battery which sends power to implanted device) [0195];
the second resonator includes an implanted power transfer coil arranged to provide power to the implanted medical device (Fig. 22B shows device resonator 2204 ie. second resonator which includes implanted power transfer coil arranged to provide power to the implanted medical device) [0195-0196]; and
the repeater is configured to be worn by a subject within whom the medical device and the second resonator are implanted, the repeater further configured to transfer power to the second resonator through the skin of the subject (the repeater and the source resonator ie. first resonator is configured to be worn by the subject which might be in a form of a belt to secure the power source to transfer power to the device resonator ie. second resonator through the skin of the subject) [(0209-0210, 0214].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.
	However, Kesler and Schatz does not explicitly teach the repeater around the waist of subject.
	However, OO teaches the repeater around the waist of subject [0031, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater around the waist of subject in form of a belt in order for the repeater to be carried by the subject in order to ensure continuous power supply.


Regarding claim 9, Kesler teaches apparatus of claim 8.
	However, Kesler does not teach wherein the repeater resonator is configured to be worn around a waist of a subject and to inductively couple to the second resonator through skin of the subject to provide the second electromagnetic energy.
	However, Schatz teaches wherein the repeater resonator is configured to be worn by a subject and to inductively couple to the second resonator through skin of the subject to provide the second electromagnetic energy (the repeater and the source resonator ie. first resonator is configured to be worn by the subject which might be in a form of a belt to secure the power source to transfer power to the device resonator ie. second resonator through the skin of the subject) [(0209-0210, 0214].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.
	However, Kesler and Schatz does not explicitly teach the repeater around the waist of subject.
	However, OO teaches the repeater around the waist of subject [0031, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater around the waist of subject in form of a belt in order for the repeater to be carried by the subject in order to ensure continuous power supply.


Regarding claim 19, Kesler teaches method of claim 15.
	However, Kesler does not teach further comprising placing the repeater resonator around a waist of a subject, wherein at least one of the first electromagnetic energy is received from the first resonator or the second electromagnetic energy is provided to the second resonator while the repeater resonator is around the waist of the subject.
	However, Schatz teaches further comprising placing the repeater resonator on a subject (the repeater and the source resonator ie. first resonator is configured to be worn by the subject which might be in a form of a belt to secure the power source to transfer power to the device resonator ie. second resonator through the skin of the subject) [(0209-0210, 0214], wherein at least one of the first electromagnetic energy is received from the first resonator or the second electromagnetic energy is provided to the second resonator while the repeater resonator is on the subject (first electromagnetic energy is received from source resonator ie. first resonator while the repeater resonator is on the subject) [0195-0196, 0209-0210].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the second resonator to be supplying power to an implanted device and the repeater to be worn by the subject within whom the medical device and second resonator are implanted in order to ensure continuous power supply to the implanted device in order to keep the implanted device powered uninterruptedly.
However, Kesler and Schatz does not explicitly teach the repeater around the waist of subject.
	However, Oo teaches the repeater around the waist of subject [0031, 0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the repeater around the waist of subject in form of a belt in order for the repeater to be carried by the subject in order to ensure continuous power supply.

Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Regarding claim 1 and subsequent dependent claims, Applicant presents that Kesler does not teach “the inductive coupling being independent of the angular position of the first and second resonators and the repeater resonator”. 
	However, the Examiner disagrees with that analysis since Kesler teaches the multiple repeater resonators to be used to extend the inductive power transfer into multiple directions [0089] in this case multiple directions encompass directions independent of angular position of the repeater resonator thereby teaching “inductive coupling between the repeater resonator and the first resonator is independent of an angular position of the repeater resonator” as recited in claim 1.  
Furthermore, Kesler also teaches “wherein the inductive coupling between the second resonator and the repeater resonator is independent of the angular position of the repeater resonator”, in paragraph [0089] Kesler teaches that addition of multiple repeater resonators are used to extend wireless power transfer through inductive coupling into multiple directions ie. independent of angular position of the repeater resonator with respect to the source resonator ie. first resonator and device resonator ie. second resonator. In paragraphs [0097-0101] as cited in the rejection, Kesler also teaches how the repeater resonators enhance the coupling and efficiency of wireless power transfer between a source resonator ie. first resonator and a device resonator ie. second resonator while being positioned in various locations thereby having inductive coupling with the device resonator ie. second resonator independent of angular position. 

The Examiner would like to point out that the Applicant presents the paragraphs in Kesler does not teach “the inductive coupling being independent of the angular position of the first and second resonators and the repeater resonator” by pointing out that certain alignments of the repeater resonator with the device resonators increases the coupling efficiency pointing to paragraph [0097] of Kesler. 
The Applicant presents that Kesler states that the repeater resonator can be aligned with the device resonator or with the source resonator, but apparently not both to the extent that the device and source resonators are not themselves aligned. 
However, the Examiner would like to point out that the Applicant is indicating to an optional method in which the repeater resonator maybe aligned between the source and the device as recited by Kesler in [0088] to mean that Kesler does not teach that the repeater resonator is to be aligned with both device resonator and source resonator, which is not recited in the claims at all. 
The Examiner would like to further counter that argument by bringing attention to the fact that the claim recites the presence of the “inductive coupling” which Kesler does teach as indicated above and the claim does not recite anything regarding the efficiency of the inductive coupling to be independent of the angular position of the repeater resonator. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., efficiency or intensity of the inductive coupling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant presents that the design of Kesler does not seek uniform flux as recited in claim 1. 
The Examiner would like start by pointing out that “uniform flux” is not something that is in the specifications or the claims. Thereby, the Applicant’s arguments regarding Kesler not teaching “uniform flux” is moot. 
The flux is achieved by the repeating resonators forming an inductive track by the way of series of repeater resonator coils as shown in the drawings of the application: 

    PNG
    media_image1.png
    788
    492
    media_image1.png
    Greyscale

Kesler teaches the series repeater resonators arranged uniformly along the length forming an inductive track [0079]. 


    PNG
    media_image2.png
    260
    733
    media_image2.png
    Greyscale

As the Examiner has indicated in the Examiner’s note of the office action, it is known in the art that each repeating coils form a magnetic flux path in order to transfer power as shown by US 2011/024874 (Yamamoto). 
The Applicant also presents that Schatz does not teach a repeater resonator forming a circular configuration with a first end adjacent to the second end. 
	The Applicant refers to paragraph [0070] as sighted by the Examiner to indicate that the Examiner was referring to the “token ring” topology as recited by that paragraph to read upon the limitation: “the repeater resonator forms a circuit configuration with the first end adjacent to the second end”. 
However, the Examiner would like to point out that in the office action the Examiner did not mention anything regarding the token ring. 
Examiner sighted paragraph [0070] to indicate that the repeater resonators may form any ad hoc topology such as a ring in the form of a circular configuration with the first end adjacent to the second end to ensure that energy is transferred between the energy source 102 via source resonator R1 to energy drain via device resonator R7 as shown in Fig. 1. Furthermore, Schatz also teaches that the multiple repeater resonators maybe arranged in an array or a pattern around the body which would support the fact that the multiple repeater resonators forming a circular configuration [0210]. 

Regarding claims 4, 8, 19, Applicant presents that Oo does not teach a repeater having coils arranged uniformly from one end to another of the belt or other repeater. 
However, the Examiner would like to point out that Kesler teaches the repeater having coils arranged uniformly as shown in labeled diagram below: 

    PNG
    media_image2.png
    260
    733
    media_image2.png
    Greyscale

Schatz teaches the repeater to be around a subject and that is where the Examiner introduces Oo to teach that the repeater is around the waist of the subject [0031, 0035]. Furthermore, Fig. 4 of Oo does teach the repeater comprising of coils arranged uniformly from one another. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thereby, the rejection stands. 

Regarding claim 15, the Applicant presents that the amendment is being made to read “wherein the series of coils are series connected to one another”. 
Examiner would like the point out that Kesler teaches “series of repeater resonators” thereby reading onto the amended portion in paragraphs [0115, 0118-0119, 0121]. However, that particular amendment is not included in the claims. 
Thereby, the rejection stands. 

Regarding rejection under 35 USC 112, the current amendments have overcome the rejection. 
Thereby, the 35 USC 112 rejection on claim 4 is withdrawn in light of the amendment. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836